04/30/2021
         IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                               Assigned on Briefs March 3, 2021

                    STATE OF TENNESSEE v. ANTOINE ADAMS

                    Appeal from the Criminal Court for Shelby County
                      No. 17-03641     J. Robert Carter, Jr., Judge


                                 No. W2020-00566-CCA-R3-CD


Aggrieved of his Shelby County Criminal Court Jury convictions of first degree murder
and especially aggravated robbery, the defendant, Antoine Adams, appeals, challenging
the sufficiency of the convicting evidence and the consecutive alignment of his sentences.
Discerning no error, we affirm the judgments of the trial court.

             Tenn. R. App. P. 3; Judgments of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which TIMOTHY L.
EASTER, and J. ROSS DYER, JJ., joined.

Charles W. Gilchrist, Jr., Memphis, Tennessee, for the appellant, Antoine Adams.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Assistant Attorney
General; Amy P. Weirich, District Attorney General; and Brad Reasonover and Matt
McLeod, Assistant District Attorneys General, for the appellee, State of Tennessee.


                                               OPINION

              The Shelby County Grand Jury charged the defendant and the co-defendant,
Octavious Bland, with one count of first degree premeditated murder, one count of felony
murder in the perpetration of attempted robbery, and one count of especially aggravated
robbery related to the February 6, 2017 death of the victim, Marquis Bell.

            At the January 7, 2020 trial, Lamarcus Reed testified that on February 6,
2017, he went to the Pepper Tree Store1 adjacent to the Pepper Tree Apartments with the

1
       Some witnesses identified the store as the Pepper Tree Store while others identified it as the T
and A Market. For the sake of clarity, we will identify it as the Pepper Tree Store.
victim, who was also known as “Lil Boosie” and who was Mr. Reed’s cousin, Rachel Allen,
and Shadarra Bowles. Mr. Reed recalled that, as the group walked to the store from his
residence in the Pepper Tree Apartments, “everybody was saying that they was talking
about robbing Boosie.” He explained that some women told the victim that “they was
talking about robbing him for a gun.” Mr. Reed said that the co-defendant, whom Mr.
Reed knew as “Kitchen,” “confronted” the victim “about it, and they had words.” The
victim and the co-defendant “was front to front with each other” arguing when the co-
defendant “grabbed the gun” from the victim. The co-defendant then “fired at [the victim],
and then that’s when [the defendant] came and shot.” Mr. Reed said that the defendant,
whom Mr. Reed knew as “Family,” was not involved in the argument between the victim
and the co-defendant but nevertheless fired at the victim after the co-defendant did so.

              Mr. Reed testified that, after shooting the victim, the defendant and co-
defendant “ran off.” As the two men ran by, Mr. Reed heard the defendant say, “I just
killed him on camera. That’s all I wanted was the gun.” The defendant also said that he
“ought to shoot him with his gun, and I was like, naw, brother leave him alone.” The
defendant said, “that n**** still alive. I ought to shoot him again with his gun. I was like,
naw, bro, keep going. He dead.” Mr. Reed identified the defendant and co-defendant from
photographic lineups later that same day.

              The video surveillance recording from the Pepper Tree Store, which was
exhibited to Mr. Reed’s testimony, captured the shooting. Mr. Reed identified himself, the
victim, the defendant, the co-defendant, Ms. Allen, and Ms. Bowles in the video recording.

             During cross-examination, Mr. Reed acknowledged that the defendant and
the victim did not exchange words. Mr. Reed said that he backed away from the co-
defendant and the victim as their exchange became heated “because both of them had they
gun” and were ready to shoot one another. The co-defendant outdrew the victim and fired
four shots. After the co-defendant shot at the victim, the defendant came up and shot the
victim.

              During redirect examination, Mr. Reed said that the victim never actually
attempted to pull his own gun from his jacket. The defendant drew his own weapon before
the shooting began.

              Rachel Allen, Mr. Reed’s girlfriend and the mother of his children, testified
that on February 6, 2017, she was with Mr. Reed and the victim in the parking lot of the
Pepper Tree Store when she saw “Murder and Family” shoot the victim, whom she knew
as “Lil Boosie.” She identified the defendant as the person whom she knew as “Family”
and said that “Murder” was also known as “Kitchen.” Ms. Allen recalled that the victim
exchanged words with the co-defendant and that she saw the co-defendant “tucking his
                                             -2-
gun, and he was saying he was getting ready to try a n****.” She said that she “knew what
he was talking about,” explaining, “Well, due to what Boosie had said, I guess he was just
reacting off that.” Ms. Allen tried “to diffuse it. So I was telling him just leave the situation
alone, but he . . . kept walking passed [sic] me.” She said that the men argued but that she
could not hear what they were saying. Eventually, she saw the co-defendant “reach[] for
Boosie’s gun and took it off his hip.” At that point, she turned and started walking toward
the Pepper Tree Apartments but “didn’t walk off far” when she heard “[p]robably more
than 10” gunshots. The defendant and co-defendant then ran past Ms. Allen saying “like,
yeah, bitch a** n****, we just did a murder on camera.” The co-defendant had two guns
and the defendant had one.

             Ms. Allen walked over to where the victim lay on the ground, “still
breathing.” The defendant walked back by them and said “damn, that n**** still alive. I
need to shoot him again.” Mr. Reed told the defendant to “leave him alone.” Ms. Allen
spoke with detectives later that same day and identified the defendant from a photographic
array.

              Shadarra Bowles, who described the victim as her best friend, testified that
on February 6, 2017, she and the victim were “[j]ust chilling” with Mr. Reed and Ms. Allen
when they decided to walk to the Pepper Tree Store. She said that she saw the two men
who shot the victim but that she did not recognize either man. She provided “a full
description” of what the men were wearing. She was unable to identify either man from a
photographic array but was able to identify the defendant in court as one of the men who
shot the victim. She said that, after the shooting, she heard the defendant say, “Where his
gun at now?” She also heard the defendant say “he ought to put one more in his head.”

              Memphis Police Department (“MPD”) Sergeant William Carver testified that
he responded to a call of a shooting at the Pepper Tree Store on February 6, 2017. When
he arrived, he observed the victim lying in the parking lot “cradled in the arms of” Mr.
Reed, “and he appeared to be suffering from gunshot wounds.” The victim was still alive,
so Sergeant Carver called for an ambulance, which arrived approximately 10 minutes later.

              MPD Crime Scene Investigation Officer Marcus Mosby photographed the
scene and collected several items of evidence, including bloody clothing and two nine-
millimeter shell casings.

               Doctor Erica Curry performed the autopsy of the victim on February 7, 2017.
She testified that one gunshot “entered on the outside of his left eyebrow, and then it
travelled . . . underneath the skin and soft tissue and exited on the inside of his left
eyebrow.” Another gunshot “entered on the left side of his face” and then travelled “into
his head through a bone on the front and the side and actually went into his brain on the
                                              -3-
left side. And I recovered a bullet from near the back part of his brain on the left side.” A
third gunshot entered the right side of the victim’s face and “also went through into his
head through a bone on the right side and then went through two parts of his brain . . . and
then actually travelled through the . . . bone of his head and went behind the bone of his
right eye where I got a bullet.” The victim also suffered gunshot wounds to his back, arms,
hip, and legs. Doctor Curry recovered bullets from “the lower spine” and the “inside of his
abdominal or stomach cavity.” She identified the cause of the victim’s death as multiple
gunshot wounds.

               The State rested, and, following a full Momon colloquy, the defendant
elected not to testify and chose to present no other proof.

               Based upon this evidence, the jury convicted the defendant as charged. The
trial court merged the first degree murder convictions into a single conviction and imposed
a sentence of life imprisonment for that conviction. Following a sentencing hearing, the
trial court imposed a sentence of 30 years for the conviction of especially aggravated
robbery to be served consecutively to the defendant’s life sentence for a total effective
sentence of life plus 30 years.

             In this timely appeal, the defendant challenges the sufficiency of the
convicting evidence and the imposition of consecutive sentences.

I. Sufficiency

               The defendant challenges the sufficiency of the convicting evidence, arguing
that the State failed to establish that the defendant acted with premeditation or that he took
anything from the victim after shooting him. The State asserts that the evidence was
sufficient.

                Sufficient evidence exists to support a conviction if, after considering the
evidence—both direct and circumstantial—in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979);
State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011). This court will neither re-weigh the
evidence nor substitute its inferences for those drawn by the trier of fact. Dorantes, 331
S.W.3d at 379. The verdict of the jury resolves any questions concerning the credibility of
the witnesses, the weight and value of the evidence, and the factual issues raised by the
evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Significantly, this court
must afford the State the strongest legitimate view of the evidence contained in the record
as well as all reasonable and legitimate inferences which may be drawn from the evidence.
Id.
                                             -4-
               As charged in this case, “[f]irst degree murder is . . . [a] premeditated and
intentional killing of another” or “[a] killing of another committed in the perpetration of or
attempt to perpetrate any . . . robbery.” T.C.A. § 39-13-202(a)(1)(2). “Especially
aggravated robbery is robbery as defined in § 39-13-401 . . . [a]ccomplished with a deadly
weapon; and [w]here the victim suffers serious bodily injury.” Id. § 39-13-403(a).
“Robbery is the intentional or knowing theft of property from the person of another by
violence or putting the person in fear.” Id. § 39-13-401(a).

              As used in Code section 39-13-202,

              “premeditation” is an act done after the exercise of reflection
              and judgment. “Premeditation” means that the intent to kill
              must have been formed prior to the act itself. It is not necessary
              that the purpose to kill preexist in the mind of the accused for
              any definite period of time. The mental state of the accused at
              the time the accused allegedly decided to kill must be carefully
              considered in order to determine whether the accused was
              sufficiently free from excitement and passion as to be capable
              of premeditation.

T.C.A. § 39-13-202(d). Noting that “[p]roof of premeditation is inherently circumstantial,”
this court has observed that “[t]he trier of fact cannot speculate what was in the killer’s
mind, so the existence of premeditation must be determined from the defendant’s conduct
in light of the circumstances surrounding the crime.” State v. Gann, 251 S.W.3d 446, 455
(Tenn. Crim. App. 2007). Thus, when evaluating the sufficiency of proof of premeditation,
the appellate court may look to the circumstances surrounding the killing. See, e.g., State
v. Bland, 958 S.W.2d 651, 660 (Tenn. 1997); State v. Coulter, 67 S.W.3d 3, 72 (Tenn.
Crim. App. 2001). Such circumstances may include “the use of a deadly weapon upon an
unarmed victim; the particular cruelty of the killing; declarations by the defendant of an
intent to kill; evidence of procurement of a weapon; preparations before the killing for
concealment of the crime[;] and calmness immediately after the killing.” Bland, 958
S.W.2d at 660.

               Before a killing will “fall within the definition of felony murder, [it] must
have been ‘done in pursuance of the unlawful act, and not collateral to it.’” State v. Banks,
271 S.W.3d 90, 140 (Tenn. 2008) (citing State v. Rice, 184 S.W.3d 646, 663 (Tenn. 2006)
(quoting Farmer v. State, 296 S.W.2d 879, 883 (1956))). “In other words, ‘The killing
must have had an intimate relation and close connection with the felony . . . , and not be
separate, distinct, and independent from it [.]’” Farmer, 296 S.W.2d at 883 (quoting
Wharton on Homicide, § 126 (3rd ed.)); see also, e.g., Banks, 271 S.W.3d at 140; State v.
                                             -5-
Thacker, 164 S.W.3d 208, 223 (Tenn. 2005). To satisfy the requirement of “an intimate
relation and close connection,” “the killing ‘may precede, coincide with, or follow the
felony and still be considered as occurring “in the perpetration of” the felony offense, so
long as there is a connection in time, place, and continuity of action’” Thacker, 164 S.W.3d
at 223 (quoting State v. Buggs, 995 S.W.2d 102, 106 (Tenn. 1999)).

                 “A person is criminally responsible as a party to an offense, if the offense is
committed by the person’s own conduct, by the conduct of another for which the person is
criminally responsible, or by both.” T.C.A. § 39-12-401. “[C]riminal responsibility is not
a separate, distinct crime” but is instead “a theory by which the State may prove the
defendant's guilt of the alleged offense . . . based upon the conduct of another person.”
State v. Lemacks, 996 S.W.2d 166, 170 (Tenn. 1999). Criminal responsibility “is a
codification of the common-law theories of aiding and abetting and accessories before the
fact.” Id. at 171 (citing State v. Carson, 950 S.W.2d 951, 955 (Tenn. 1997)). “No particular
act need be shown, and the defendant need not have taken a physical part in the crime in
order to be held criminally responsible.” State v. Caldwell, 80 S.W.3d 31, 38 (Tenn. Crim.
App. 2002). Criminal responsibility “requires that a defendant act with a culpable mental
state, [i.e.], the ‘intent to promote or assist the commission of the offense or to benefit in
the proceeds or results of the offense.’” Carson, 950 S.W.2d at 954 (quoting T.C.A. § 39-
11-402(2) (1991)). The “natural and probable consequences rule,” which “survived the
codification of the common law into the criminal responsibility statutes,” “extends the
scope of criminal liability to the target crime intended by a defendant as well as to other
crimes committed by a confederate that were the natural and probable consequences of the
commission of the original crime.” State v. Howard, 30 S.W.3d 271, 276 (Tenn. 2000)
(citing Carson, 950 S.W.2d at 954-55 (Tenn. 1997)).

              The evidence adduced at trial established that the victim and the co-defendant
argued before the co-defendant took the victim’s gun. The co-defendant and the defendant
then both shot the victim more than one time before walking away with the victim’s gun.
After the shooting, the defendant noticed that the victim was not yet dead and was
overheard to say that he should shoot the victim again. The defendant’s shooting the
unarmed victim after he had already been shot by the co-defendant and his calm and
“cocky” demeanor immediately after the shooting support a conclusion that he acted with
premeditation. Although the defendant did not take anything from the victim, the evidence
clearly established that he was criminally responsible for the co-defendant’s taking the
victim’s gun. This evidence was sufficient to support each of the defendant’s convictions.

II. Sentencing

             The defendant contends that the trial court erred by ordering that he serve the
30-year sentence imposed for his especially aggravated robbery conviction consecutively
                                              -6-
to the life sentence imposed for his conviction of first degree murder, arguing that the trial
court abused its discretion because the defendant “has a positive history of completing
programs while incarcerated for previous sentences.” The State asserts that the trial court
did not err.

              The presentence report, which was exhibited to the sentencing hearing,
established that the 30-year-old defendant had a prior conviction for the possession of
Schedule I drugs, and certified copies of judgments exhibited to the hearing established
that he had three prior convictions for the facilitation of aggravated robbery. At the time
of the sentencing hearing, the defendant also had charges of first degree murder and an
escape pending in Marshall County and a separate charge of first degree murder pending
in Shelby County.

                 In ordering consecutive alignment of the sentences, the trial court found that
the defendant had an extensive criminal history of committing violent crimes and that he
was a dangerous offender whose “behavior indicates little or no regard for human life.”
The court concluded that the aggregate sentence of life plus 30 years “reasonably relates
to the . . . offenses for which he has been convicted.”

               Our supreme court has adopted an abuse of discretion standard of review for
sentencing and has prescribed “a presumption of reasonableness to within-range sentencing
decisions that reflect a proper application of the purposes and principles of our Sentencing
Act.” State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). The application of the purposes
and principles of sentencing involves a consideration of “[t]he potential or lack of potential
for the rehabilitation or treatment of the defendant . . . in determining the sentence
alternative or length of a term to be imposed.” T.C.A. § 40-35-103(5). Trial courts are
“required under the 2005 amendments to ‘place on the record, either orally or in writing,
what enhancement or mitigating factors were considered, if any, as well as the reasons for
the sentence, in order to ensure fair and consistent sentencing.’” Bise, 380 S.W.3d at 698-
99 (quoting T.C.A. § 40-35-210(e)). Under the holding in Bise, “[a] sentence should be
upheld so long as it is within the appropriate range and the record demonstrates that the
sentence is otherwise in compliance with the purposes and principles listed by statute.” Id.
at 709.

              The standard of review adopted in Bise “applies similarly” to the imposition
of consecutive sentences, “giving deference to the trial court's exercise of its discretionary
authority to impose consecutive sentences if it has provided reasons on the record
establishing at least one of the seven grounds listed in Tennessee Code Annotated section
40-35-115(b).” State v. Pollard, 432 S.W.3d 851, 861 (Tenn. 2013). In State v. Wilkerson,
the supreme court held that the trial court must find that consecutive sentences are
reasonably related to the severity of the offenses committed and are necessary to protect
                                              -7-
the public from further criminal conduct before utilizing the “dangerous offender” category
to impose consecutive sentencing, see State v. Wilkerson, 905 S.W.2d 933, 937-39 (Tenn.
1995), and “[t]he adoption of the abuse of discretion standard with the presumption of
reasonableness has not eliminated this requirement,” Pollard, 432 S.W.3d at 863.

              In our view, the record supports the sentencing decision of the trial court.
The defendant had previous convictions of facilitation of aggravated robbery and drug
possession. The defendant shot the unarmed victim multiple times in broad daylight on
camera and was completely calm afterwards. The trial court made the proper findings to
support its conclusion that the defendant was a dangerous offender. Indeed, the defendant
does not challenge either the trial court’s finding that he had an extensive criminal history
or that he was a dangerous offender and argues only that he had achieved success at
“completing programs while incarcerated.”

                                        Conclusion

              Based upon the foregoing analysis, we affirm the judgments of the trial court.

                                                   _________________________________
                                                   JAMES CURWOOD WITT, JR., JUDGE




                                             -8-